Citation Nr: 1714904	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  09-31 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a separate compensable rating for a muscle group injury, as a residual of service-connected pelvic fractures.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 2006 to July 2007. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The matter was previously before the Board in July 2016 when it was remanded for further development.  The matter has been returned to the Board for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

Regrettably, another remand is necessary in this case.  As discussed by the Board in the July 2016 remand, a May 2014 VA Hip and Thigh Conditions examination report indicated that muscle strength testing revealed active movement against some resistance bilaterally for hip flexion, and a May 2014 VA Back examination report indicated deep tendon reflexes were "hyperactive with clonus" for the bilateral knees.  A May 2014 VA Bones examination report also indicated tenderness on lower sacrococcygeal area at the left side and the bilateral upper anterior abdomen along the lower rib cage.  Consequently, the Board remanded the case to obtain a VA examination which specifically considered the nature and etiology of any possible muscle injuries.   The examiner was asked to review the claims file, obtain a complete medical history from the Veteran, and discuss the symptoms of muscle injury found in the May 2014 VA examination reports.  An etiology opinion was also requested.

The Veteran underwent a VA examination in December 2016.  The examiner found that the Veteran did not have a right or left hip "muscle/joint condition/ injury/ diagnosis."  The examiner stated that at the time of the examination, "bilateral hip physical exam, including strength and ROM, as well as bilateral hip, pelvis and sacrum xrays, dated 31 MAY 2014, are normal."  The examiner also noted that the Veteran demonstrated "guarding and reports of pain/discomfort w/bilateral hip ROM.  Pain is a subjective symptom.  At the time of this examination, there are no clinical signs of an organic basis for bilateral hip discomfort w/ROM."  However, in finding that there was no diagnosis of a muscle injury, it is unclear as to whether an examination, including muscle strength testing, of the Veteran was conducted.  The VA examiner also did not obtain a complete medical history from the Veteran, and did not discuss the symptoms of muscle injury found in the May 2014 VA examination report.  In addition, the examiner provided no further explanation for the finding that there were no "clinical signs of an organic basis" for bilateral hip discomfort with range of motion, and how that related to the question of whether the Veteran currently has a muscle injury related to her service-connected pelvic fractures.

As such, the Board finds that the previous remand directives have not been substantially complied with, and a remand to obtain a new VA examination is necessary in this case.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any and all of the Veteran's VA treatment records from August 2015 to the present.  

2.  Schedule the Veteran for a VA examination to determine the nature and severity of any muscle group injury related to or a result of service-connected pelvic fractures.  The electronic claims file must be made available to the examiner for review in conjunction with the examination, and it should be confirmed that such records were available for review.  The examiner must obtain a complete medical history from the Veteran, and any indicated tests and studies should be completed.

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that there is a current muscle group injury caused or aggravated by the service-connected pelvic fractures.  If so, the examiner must comment as to whether the disability would be considered moderate, moderately severe, or severe, to include commenting on the presence or absence of the cardinal signs and symptoms of muscle disability, including loss of power, weakness, lowered threshold of fatigue, fatigue pain, impairment of coordination, and uncertainty of movement.

The examiner must cite to the medical and competent lay evidence of record, including a discussion of the symptoms of muscle injury found in the May 2014 VA Hip and Thigh Conditions, Back, and Bones examination reports.  

A complete rationale for all opinions must be provided.   If the examiner cannot respond to an inquiry without resort to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. 

3.  After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and her representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




